Exhibit 10.1

 

THE PEP BOYS SAVINGS PLAN

 

AMENDMENT 2013-1

 

The Pep Boys Savings Plan (the “Plan”) is hereby amended in accordance with
Section 8.1 thereof as follows:

 

1.                                      The definition of Entry Date under
Section 2.1 of the Plan is amended to read as follows:

 

“Entry Date means (1) effective  January 1, 2014, the first day of each calendar
month; (2) effective January 1, 1993, the first day of each Calendar Quarter;
and (3) prior to January 1, 1993, January 1 and July 1.”

 

2.                                      Section 3.1 of the Plan is hereby
amended to add the following new paragraph:

 

“Any Eligible Employee who was employed by the Employer and was eligible to
become a Participant on or before January 1, 2014 shall continue to be eligible
to participate as of January 1, 2014.

 

Any Eligible Employee who was not eligible to be come a Participant on or before
January 1, 2014, shall be eligible to become a Participant as of the date he
has:

 

(1) attained age 18;

 

and

 

(2)

 

(a) completed six consecutive months of employment during which he has completed
at least 500 Hours of Service

 

or

 

(b) if such Eligible Employee does not complete at least 500 Hours of Service
during his first six consecutive months of employment, completed twelve
consecutive months of employment during which he has completed at least 1,000
Hours of Service.”

 

IN WITNESS WHEREOF, and as evidence of the adoption of this amendment set forth
herein, the Board of Directors of The Pep Boys — Manny, Moe & Jack has caused
this amendment to be executed this 22nd day of October 2013.

 

 

The Pep Boys — Manny, Moe & Jack

 

By:

/s/ David R. Stern

 

David R. Stern

 

Executive Vice President - Chief Financial Officer

 

(Principal Financial Officer)

 

--------------------------------------------------------------------------------